
	
		II
		110th CONGRESS
		1st Session
		S. 2259
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  the Prado Basin Natural Treatment System Project, to authorize the Secretary to
		  participate in the Lower Chino Dairy Area desalination demonstration and
		  reclamation project, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Santa Ana River Water Supply Enhancement Act of
			 2007.
		2.Prado Basin
			 Natural Treatment System Project
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by adding at the end the following:
				
					16__.Prado Basin
				Natural Treatment System Project
						(a)In
				GeneralThe Secretary, in cooperation with the Orange County
				Water District, shall participate in the planning, design, and construction of
				natural treatment systems and wetlands for the flows of the Santa Ana River,
				California, and its tributaries into the Prado Basin.
						(b)Cost
				SharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationFunds
				provided by the Secretary shall not be used for the operation and maintenance
				of the project described in subsection (a).
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000.
						(e)Sunset of
				AuthorityThis section shall have no effect after the date that
				is 10 years after the date of the enactment of this
				section.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of Public Law
			 102–575 is further amended by inserting after the last item the
			 following:
				
					
						16__. Prado Basin Natural Treatment System
				Project.
					
					.
			3.Lower Chino Dairy
			 Area desalination demonstration and reclamation project
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is further amended by adding at the end the
			 following:
				
					16__.Lower Chino
				Dairy Area desalination demonstration and reclamation project
						(a)In
				GeneralThe Secretary, in cooperation with the Chino Basin
				Watermaster, the Inland Empire Utilities Agency, and the Santa Ana Watershed
				Project Authority and acting under the Federal reclamation laws, shall
				participate in the design, planning, and construction of the Lower Chino Dairy
				Area desalination demonstration and reclamation project.
						(b)Cost
				SharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed—
							(1)25 percent of the
				total cost of the project; or
							(2)$26,000,000.
							(c)LimitationFunds
				provided by the Secretary shall not be used for operation or maintenance of the
				project described in subsection (a).
						(d)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this section.
						(e)Sunset of
				AuthorityThis section shall have no effect after the date that
				is 10 years after the date of the enactment of this
				section.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of Public Law
			 102–575 is further amended by inserting after the last item the
			 following:
				
					
						16__. Lower Chino dairy area desalination
				demonstration and reclamation
				project.
					
					.
			4.Center for
			 technological advancement of membrane technology and education
			(a)In
			 GeneralThe Secretary of the Interior shall establish at the
			 Orange County Water District located in Orange County, California, a center for
			 the expressed purposes of providing—
				(1)assistance in the
			 development and advancement of membrane technologies; and
				(2)educational support
			 in the advancement of public understanding and acceptance of membrane produced
			 water supplies.
				(b)Management of
			 Center
				(1)ContractsIn
			 establishing the center, the Secretary shall enter into contracts with the
			 Orange County Water District for purposes of managing such center.
				(2)PlanNot
			 later than 90 days after the date of enactment of this section, the Secretary,
			 in consultation with the Orange County Water District, shall jointly prepare a
			 plan, updated annually, identifying the goals and objectives of the
			 center.
				(c)Authorization of
			 AppropriationsThere are authorized to carry out subsections (a)
			 and (b), $2,000,000, for each of fiscal years 2008 through 2013. Such sums
			 shall remain available until expended.
			(d)ReportNot
			 later than one year after the date of enactment of this section and annually
			 thereafter, the Secretary, in consultation with the Orange County Water
			 District, shall provide a report to Congress on the status of the center and
			 its accomplishments.
			(e)Sunset of
			 AuthorityThis section shall have no effect after the date that
			 is 10 years after the date of the enactment of this section.
			
